84749: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19207: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84749


Short Caption:LANDS, INC. VS. DIST. CT. (L. A MINOR)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A-20-808230-CClassification:Original Proceeding - Civil - Other


Disqualifications:SilverCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLands, Inc.Tiffanie C. Bittle
							(Alverson Taylor & Sanders)
						Karie N. Wilson
							(Alverson Taylor & Sanders)
						


PetitionerSpringlands LLCTiffanie C. Bittle
							(Alverson Taylor & Sanders)
						Karie N. Wilson
							(Alverson Taylor & Sanders)
						


PetitionerSpringstone Lakes Montessori School


Real Party in InterestJ. L.Jordan P. Schnitzer
							(The Schnitzer Law Firm)
						


Real Party in InterestJ. L.Jordan P. Schnitzer
							(The Schnitzer Law Firm)
						


RespondentTara D. Clark Newberry


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/24/2022Filing FeeFiling fee paid. E-Payment $250.00 from Karie N. Wilson.  (SC)


05/24/2022Petition/WritFiled Petition for Writ of Mandamus.  (SC)22-16551




05/24/2022AppendixFiled Appendix to Petition for Writ - Volume 1 of 4.  (SC)22-16552




05/24/2022AppendixFiled Appendix to Petition for Writ - Volume 2 of 4.  (SC)22-16553




05/24/2022AppendixFiled Appendix to Petition for Writ - Volume 3 of 4.  (SC)22-16554




05/24/2022AppendixFiled Appendix to Petition for Writ - Volume 4 of 4.  (SC)22-16555




05/24/2022OtherJustice Abbi Silver disqualified from participation in this matter.  Disqualification Reason:  Law Firm.  (SC)


06/17/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/KP/MG  (SC)22-19207




07/12/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-21884




07/12/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View